United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Morgantown, WV,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0036
Issued: May 21, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 1, 2018 appellant filed a timely appeal from a July 2, 2018 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). The most recent merit decision was
a Board decision dated November 22, 2010, which became final after 30 days of issuance and is
not subject to further review.1 As there was no merit decision by OWCP within 180 days of the
filing of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.3
1

20 C.F.R. § 501.6(d); see P.S., Docket No. 18-0718 (issued October 26, 2018); T.B., Docket No. 15-0001 (issued
July 1, 2015); C.M., Docket No. 15-0471 (issued April 27, 2015); D.A., Docket No. 08-1217 (issued October 6, 2008).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the July 2, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are as
follows.
On November 20, 2008 appellant, then a 65-year-old cook foreman, filed an occupational
disease claim (Form CA-2) alleging that he developed delayed onset of post-traumatic stress
disorder (PTSD) due to his forced constructive termination from employment on or about
August 6, 1978. He indicated that he first became aware of his condition and realized that it
resulted from his federal employment on February 15, 2004. Appellant reported that his condition
was diagnosed on February 15, 2004. He explained that he had not filed his claim within 30 days
of becoming aware of his employment-related condition because it was not diagnosed prior to
February 15, 2004. On the reverse side of the claim form, the employing establishment noted that
appellant stopped working in 1978.5
In a letter dated November 21, 2008, appellant alleged that he sustained delayed onset of
PTSD due to his constructive discharge by the employing establishment on or about
August 6, 1978. He noted that he had not learned of his condition until February 15, 2004.
Appellant related that he promptly notified the employing establishment.
In a neuropsychological evaluation report dated July 7, 2004, Dr. Martin L. Boone, a
neuropsychologist, related that he had treated appellant for a long history of anxiety symptoms
related to PTSD. He reviewed appellant’s history and related that appellant began to experience
PTSD symptoms more frequently after he was forced to resign from the employing establishment.
Dr. Boone diagnosed delayed onset of PTSD and chronic pain.
In a December 15, 2008 letter a workers’ compensation and employee health coordinator
at the employing establishment controverted appellant’s claim. She contended that he filed his
occupational disease claim well beyond the three-year time limitation. The coordinator related
that appellant became aware of his work-related PTSD condition in 2004, but had not filed an
occupational disease claim until 2008.

4

Docket No. 10-0673 (issued November 22, 2010), denying petition for recon., Docket No. 10-0673 (issued
June 10, 2011); Order Dismissing Appeal, Docket No. 12-0004 (issued January 25, 2012); Docket No. 14-0141
(issued May 14, 2014); Order Dismissing Appeal, Docket No. 15-0766 (issued May 11, 2015); Order Dismissing
Petition for Reconsideration, Docket No. 15-0766 (issued October 5, 2015); Docket No. 16-0746 (issued June 1,
2016); Docket No. 16-1521 (issued February 3, 2017); Order Dismissing Appeal, Docket No. 18-0571 (issued
April 17, 2018).
5

Appellant resigned from federal employment on August 18, 1978.

2

In a development letter dated February 20, 2009, OWCP informed appellant that the
evidence submitted was insufficient to establish the claim. It advised him of the type of medical
and factual evidence needed, including a detailed description of employment factors which he
believed contributed to his condition and a medical report from his physician. OWCP also noted
that it did not appear that appellant had timely filed his claim within three years of the date of
injury or date of awareness of a relationship between the claimed condition and his employment.
It requested evidence to support that his claim had been timely filed. OWCP afforded appellant
30 days to submit the necessary evidence.
In a March 4, 2009 letter, appellant, through counsel, responded to OWCP’s development
letter. He described appellant’s employment duties as a cook foreman and how he was forced to
resign by the employing establishment. Counsel referenced several medical reports and explained
that they established appellant’s injury and answered questions in its development letter.
By decision dated July 10, 2009, OWCP denied appellant’s occupational disease claim
finding it was not timely filed pursuant to 5 U.S.C. § 8122. It found that the evidence of record
had established that he had not timely filed his claim within the three-year time limitation,
February 15, 2004, the date when he was aware or reasonably should have been aware of his
employment-related injury. OWCP also determined that appellant’s supervisor did not have actual
knowledge of his condition within 30 days of his last exposure.
On July 23, 2009 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative. A hearing was held on October 23, 2009.
Following the hearing, appellant submitted various documents from the Equal
Employment Opportunity Commission (EEOC) and from federal district court. A September 19,
2017 letter from the EEOC advised him that he had exhausted all administrative remedies
regarding his April 12, 2004 complaint. An opinion dated June 20, 2006 from the U.S. District
Court for the Northern District of West Virginia denied defendant’s motion for summary
judgement regarding a civil action that appellant had filed on March 29, 2005 for disability due to
delayed onset PTSD as a result of forceful resignation. A subsequent decision dated September 27,
2006 dismissed plaintiff’s complaint from the U.S. District Court for the Northern District of West
Virginia.
By decision dated December 14, 2009, an OWCP hearing representative affirmed the
July 10, 2009 decision. He found that the evidence of record demonstrated that appellant had not
filed his workers’ compensation claim within the three-year time limitation required under FECA.
The hearing representative also noted that there was no evidence of record to establish an exception
to the three-year filing requirement.
Appellant filed an appeal to the Board. By decision dated November 22, 2010, the Board
affirmed the December 14, 2009 decision. The Board determined that appellant’s November 20,
2008 claim was not timely filed within three years pursuant to 5 U.S.C. § 8122 and the evidence

3

of record did not establish that appellant’s supervisor had actual knowledge of appellant’s injury
within 30 days of his last date of employment exposure from August 18, 1978.6
Appellant subsequently filed multiple requests for reconsideration of OWCP’s
December 14, 2009 decision. OWCP denied his reconsideration requests by nonmerit decisions
dated January 5, 2011,7 July 12, 2013,8 July 7, 2016,9 and June 21, 2017.10 These decisions were
subsequently reviewed by the Board and adjudicated appropriately.
OWCP received appellant’s latest request for reconsideration on April 24, 2018. Appellant
requested that OWCP reopen his claim for reconsideration of the merits of his claim and contended
that he filed his occupational disease claim on time. He reiterated that when he informed the
employing establishment in July 2004 that he was recently diagnosed with delayed-onset of PTSD
he was advised to file an EEO complaint. Appellant alleged that he put the employing
establishment on notice of his work injury in 2004 and that there was no three-year delay in filing
his claim. He asserted that in 2004 the employing establishment failed to follow OWCP’s rules to
notify them of his work-related injury.
Appellant submitted a copy of 5 U.S.C. § 8122 regarding the timeliness of making a claim.
In a statement dated April 25, 2018, appellant reiterated that he notified the employing
establishment about his claim for delayed onset of PTSD in April 2004 and was instructed to file
an EEOC complaint. He asserted that the employing establishment had not followed the rules and
notified OWCP of the work-related injury. Appellant provided the name of the EEO officer and
alleged that the EEOC complaint put the employing establishment on notice and they had actual
knowledge of his injury in April and July 2004.
Appellant submitted a signed declaration dated November 21, 2005 by an EEO specialist
for the employing establishment, which indicated that she was able to locate his original EEO
complaint filed on April 14, 2004.

6

Docket No. 10-0673 (issued November 22, 2010).

7

Appellant filed an appeal of OWCP’s January 5, 2011 nonmerit decision before the Board. By Order Dismissing
Appeal dated January 25, 2012, the Board dismissed his appeal as untimely filed. Docket No. 12-0004 (issued
January 25, 2012).
8

Appellant filed an appeal of OWCP’s July 12, 2013 nonmerit decision before the Board. By decision dated
May 14, 2014, the Board affirmed the nonmerit decision. Docket No. 14-0141 (issued May 14, 2014).
9
Appellant filed an appeal of OWCP’s July 7, 2016 nonmerit decision, which was affirmed by the Board in a
decision dated February 3, 2017.
10

Appellant filed an appeal of OWCP’s June 21, 2017 nonmerit decision before the Board. By Order Dismissing
Appeal dated April 17, 2018, the Board dismissed his appeal as untimely filed. Docket No. 18-0571 (issued April 17,
2018).

4

By decision dated July 2, 2018, OWCP denied appellant’s reconsideration request finding
that it was untimely filed and failed to demonstrate clear evidence of error.11
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.12 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.13 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.14
Timeliness is determined by the document receipt date of the request for reconsideration as is
indicated by the “received date” in the integrated Federal Employees’ Compensation System.15
The Board has found that the imposition of the one-year limitation does not constitute an abuse of
the discretionary authority granted OWCP under section 8128(a) of FECA.16
OWCP may not deny an application for review solely because the application was not
timely filed. When an application for review is untimely filed, it must nevertheless undertake a
limited review to determine whether the application demonstrates clear evidence of error.17
OWCP regulations and procedures provide that it will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if the claimant’s
application for review demonstrates clear evidence of error on the part of OWCP.18
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue decided by OWCP. The evidence must be positive, precise, and explicit, and it must manifest
on its face that OWCP committed an error.19 It is not enough merely to show that the evidence

11
The Board notes that OWCP indicated in its July 2, 2018 decision that appellant was requesting reconsideration
of a February 3, 2017 Board decision. The decisions and orders of the Board are final as to the subject matter appealed,
and such decisions and orders are not subject to review, except by the Board. 20 C.F.R. § 501.6(d). As the last OWCP
merit decision is the December 14, 2009 decision, this decision is the decision over which appellant could request
reconsideration. See 20 C.F.R. § 10.607(a); see also S.M., Docket No. 18-0075 (issued April 11, 2018); Robert F.
Stone, 57 ECAB 292 (2005).
12

This section provides in pertinent part: [t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
13

20 C.F.R. § 10.607.

14

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016).
15

Id. at Chapter 2.1602.4(b).

16

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

17

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

18

Id. at § 10.607(b); supra note 16 at Chapter 2.1602.5(a) (February 2016).

19

Id. at § 10.607(b); Fidel E. Perez, 48 ECAB 663 (1997).

5

could be construed so as to produce a contrary conclusion.20 The evidence submitted must not
only be of sufficient probative value to create a conflict in medical opinion or demonstrate a clear
procedural error, but must be of sufficient probative value to shift the weight of the evidence in
favor of the claimant and raise a substantial question as to the correctness of OWCP’s decision.21
OWCP procedures further provide that the term clear evidence of error is intended to
represent a difficult standard.22 The claimant must present evidence which on its face shows that
OWCP made an error (for example, proof that a schedule award was miscalculated). Evidence
such as a detailed, well-rationalized medical report which, if submitted before the denial was
issued, would have created a conflict in medical evidence requiring further development is
insufficient to demonstrate clear evidence of error.23 The Board makes an independent
determination of whether a claimant has demonstrated clear evidence of error on the part of OWCP
such that it abused its discretion in denying merit review in the face of such evidence.24
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
OWCP’s regulations and procedures establish a one-year time limit for requesting
reconsideration, which begins on the date of the original OWCP decision.25 The right to
reconsideration within one year accompanies any subsequent merit decision on the issues.26 The
last decision on the merits of the case was the Board’s November 22, 2010 decision, which
affirmed the December 14, 2009 OWCP decision, finding that appellant had not timely filed his
occupational disease claim. OWCP received his most recent request for reconsideration on
April 24, 2018. Because it received appellant’s request for reconsideration more than a year after
its last merit decision, the request was untimely filed, and he must demonstrate clear evidence of
error on the part of OWCP in its December 14, 2009 decision.27
The Board finds that appellant’s arguments and evidence submitted on reconsideration do
not raise a substantial question as to the correctness of OWCP’s December 14, 2009 decision or
shift the weight of the evidence of record in his favor.

20

See Leona N. Travis, 43 ECAB 227, 240 (1991).

21

Annie L. Billingsley, 50 ECAB 210 (1998).

22

Supra note 16 at Chapter 2.1602.5a (October 2011).

23

A.R., Docket No. 15-1598 (issued December 7, 2015).

24

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Matthews, 44 ECAB 765, 770 (1993).

25

Supra note 16.

26

See Robert F. Stone, 57 ECAB 292 (2005).

27
Supra notes 17 and 20. One year from November 22, 2010 would be November 22, 2011. Therefore, OWCP
properly found that appellant’s request for reconsideration, received on April 24, 2018 was untimely filed.

6

In its most recent decision, OWCP denied appellant’s occupational disease claim finding
that his November 20, 2008 claim was not timely filed pursuant to 5 U.S.C. § 8122. On
reconsideration appellant alleged that his occupational disease claim was timely filed. He
reiterated that he was not diagnosed with the employment-related condition until July 2004.
Appellant explained that, when he informed the employing establishment of his injury, he was
advised to file an EEOC claim, not a workers’ compensation claim. He asserted that the employing
establishment failed to follow OWCP’s rules and had not notified them of his work-related injury.
Appellant argued that he put the employing establishment on notice of his work-related injury in
2004 and there was no three-year delay in filing his claim. He submitted a signed declaration dated
November 21, 2005 by an EEO specialist for the employing establishment, which indicated that
she was able to locate his original EEO complaint filed on April 14, 2004.
Appellant, however, has not provided any evidence to establish that his November 20, 2008
occupational disease claim was timely filed pursuant to 5 U.S.C. § 8122. It is established that he
had filed an EEO complaint on April 14, 2004, however, this evidence is insufficient to establish
that appellant’s supervisor had actual knowledge of the work-related injury within 30 days of the
injury. Appellant has not submitted any evidence to demonstrate that he timely filed his
occupational disease claim pursuant to 5 U.S.C. § 8122 or that he met any of the exceptions to the
three-year time limitation. Accordingly, his reconsideration request does not raise a substantial
question as to the correctness of OWCP’s decision.28
The Board finds that appellant has not supported his reconsideration request with evidence
or argument demonstrating that OWCP’s December 14, 1999 decision was clearly erroneous.
Appellant’s request was insufficient to shift the weight of the evidence in his favor or raise a
substantial question that OWCP erred in its December 14, 2009 decision. Thus, OWCP properly
denied his request for reconsideration as it was untimely filed and failed to demonstrate clear
evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.

28

See T.W., Docket No. 13-0594 (issued August 5, 2013).

7

ORDER
IT IS HEREBY ORDERED THAT the July 2, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 21, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

